Citation Nr: 0818563	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left lower extremity.

2.  Entitlement to service connection for a spinal condition, 
to include as secondary to a service-connected disability of 
varicose veins of the left lower extremity.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Cleveland, Ohio and Newark, New Jersey.  In an 
October 2005 rating decision the RO continued a previously 
assigned 10 percent rating for varicose veins of the left 
lower extremity and denied service connection for a spinal 
condition, to include as secondary to a service-connected 
disability of varicose veins of the left lower extremity.  A 
timely, properly filed appealed followed.

For the reason expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In his August 2006 substantive appeal, the veteran checked 
the box indicating that he desired a hearing before a 
Veterans Law Judge at a local VA office (Travel Board 
hearing).  There is no indication in the claims file that the 
requested hearing has been scheduled or held.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
Travel Board hearing, pursuant to his 
August 2006 request, at the earliest 
available opportunity.  The RO should 
notify the veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2007), and should 
associate a copy of such notice with the 
claims file.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



